Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/21 has been entered.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and Remarks, claims 109-133 and 138 are allowed and renumbered to claims 1-26.

In light of Applicant’s amendment to delete the term treating which encompasses prevention, the 112(a) rejection of claims 109-138 is now moot.  Consequently, the 112(a) rejection over claims 109-138 is hereby withdrawn.



The following is an examiner's statement of reasons for allowance: Claims 109-133 and 138 are drawn to a method of ameliorating one or more symptoms of tardive dyskinesia in a patient, wherein the patient is also being administered a strong cytochrome P450 3A4 (CYP3A4) inhibitor, comprising: orally administering once daily to the patient a vesicular monoamine transporter 2 (VMAT2) inhibitor chosen from the list delineated in claims 109, 124, and 138, and pharmaceutically acceptable salts thereof, in an amount equivalent to 40 mg as measured by Valbenazine.  There is no prior art that anticipates or render obvious the method of the instant invention.  However, Applicant has demonstrated in the specification that the combination of ketoconazole (a CYP3A4 inhibitor) and Valbenazine led to an enhanced drug concentration in patients in need of tardive dyskinesia treatment and would thus be effective in ameliorating the symptoms of Tardive dyskinesia. Since the present claims require the use of both a CYP3A4 inhibitor and Valbenazine, and no prior art anticipates or renders obvious the particular method of claims 109, 124, and 138, claims 109-133 and 138 are therefore allowable.


Conclusion
Claims 109-133 and 138 (renumbered 1-26) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/09/2021